UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Investor Class (SEEDX) Institutional Class (SEDEX) ANNUAL REPORT December 31, 2013 Oakseed Opportunity Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 7 Schedules of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 25 Supplemental Information 26 Expense Example 29 This report and the financial statements contained herein are provided for the general information of the shareholders of the Oakseed Opportunity Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.oakseedfunds.com Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com Dear Fellow Shareholders, For the 12 months ended December 31, 2013, the Oakseed Opportunity Fund’s Investor Class returned 24.47% and the Institutional Class gained 24.86% while the S&P 500 Index (with dividends) increased 32.39%. While a 20% or greater absolute return is usually a satisfactory result, we are acutely aware of our relative underperformance versus the benchmark S&P 500 index. In evaluating fund returns, we believe both absolute and relative returns matter. After all, if the best investors in the world were to have the exact same track records but instead lagged their benchmarks rather than beat them, they would certainly not be viewed as the best investors anymore. Although most fund managers, ourselves included, prefer to be evaluated using a time frame longer than one year, and ideally over a full market cycle, we know our ultimate goal is to both minimize capital loss as well as provide competitive returns, i.e. outperform peer funds and benchmarks, a goal we did not achieve in 2013. Our relative underperformance can be substantially attributed to three factors. First, as mentioned in the Fund’s Semi Annual Report, on the first day of trading, January 2, 2013, the S&P 500 recorded a 2.54% gain while the Fund’s NAV’s price was unchanged due to our initial trades being booked the following day. This first day event accounted for approximately one-third of the Fund’s relative underperformance for the entire year. Second, with cash inflows relatively strong we chose to dollar cost average into various portfolio securities by investing cash gradually over time, being more active on days when certain stocks were down. While we are confident this approach will serve the Fund well over time, the incidental higher than normal cash balance throughout the year penalized relative results as the benchmark continued to move higher. Undoubtedly, we would have more quickly deployed cash had overall markets and our own securities not appreciated as much and as rapidly. Finally, the Fund incurred its largest lost of the year, approximately $577,000, on its investment against the Russell 2000 (small capitalization) Index. Throughout 2013 we maintained a 2% to 3.5% position against this Index, used as potential portfolio insurance particularly from the perspective of hedging the Fund’s small capitalization stock holdings throughout the year. While we did realize approximately $429,000 of losses from this investment to minimize taxable distributions made in December 2013, we continue to maintain this position to hedge the portfolio’s exposure, again specifically when viewed in the context of the Fund’s small capitalization investments. By contrast, the largest dollar contribution for the Fund came from internet content and applications provider Yahoo (YHOO) which recorded an approximate $1.8 million gain for the year, and a 70% gain from the stock’s average cost at year end. Yahoo exemplified an ideal investment for us as the Fund’s advisor: limited potential capital loss due to low expectations and low valuation combined with several distinct possibilities to realize potentially higher returns, none of which we believed were reflected in the company’s stock price of $18.77 when we first investigated Yahoo in late 2012. Wall Street’s frustration with Yahoo’s lack of direction, four CEOs in five years, a missed opportunity to sell the company to Microsoft (MSFT) in 2008 for $31 per share, and a largely dysfunctional board was reflected in a multiple of 12.6x 2013 consensus earnings per share of $1.50; historically one of Yahoo’s lowest forward price to earnings multiples. Yet, upon closer analysis Yahoo was trading at an even lower valuation given its holdings in two other internet companies: a 35% stake in publicly traded Yahoo Japan and a 24% investment in privately held Chinese company Alibaba. The combined estimated valuation of both these companies at that time was approximately $15 per Yahoo share, with Alibaba appraised at an estimated $40 billion, implying Yahoo’s core business was being valued at just $3.77 or 3x 2013 consensus cash flow from its core business. 1 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com Importantly, the appeal to such an investment is not only the level of misunderstood valuation, but also the under appreciated number of plausible ways for success. With Yahoo we had three distinct possibilities to realize a potentially much higher stock price: (1) a turnaround in its core operations led by a new, highly regarded CEO, Marissa Mayer, in addition to an activist investor with a board seat, Dan Loeb of Third Point, and a new Chairman, Fred Amoroso who we knew well from a prior investment; (2) an increase in the value of publicly traded Yahoo Japan; and (3) an increase in the value of privately held Alibaba. Notably, options (2) and (3) added significant value to Yahoo during the course of 2013 and the stock price closed at $40.44 per share at year-end. Yahoo Japan finished 2013 with a 112% return in yen (74% in U.S. dollar). Alibaba, which is viewed as the Chinese equivalent of Amazon and e-Bay rolled into one, was significantly revalued as the company posted greater than 70% revenue growth and a tripling in profitability year over year. Various Wall Street analysts pegged Alibaba’s valuation between $100 billion to as much as $200 billion throughout the course of the year, and with its torrid growth, the company may meet or exceed the upper end of that range when its expected initial public offering occurs in 2014. If Yahoo Japan’s valuation remained unchanged from year end 2013,and if Alibaba were valued at $150 billion, the market value attributed to Yahoo’s core business (backing out cash and tax considerations) would be $10.50 per share, or roughly 6x cash flow. While this estimated multiple is much more reasonable than the 3x multiple at the start of 2013, we believe it still reflects very little improvement in Yahoo’s core business. Turnarounds require patience as they almost always take longer than both management teams and investors expect. At the current value we believe there is potentially much more upside should Marissa Mayer and her team deliver improved results. 2 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com As one might expect in a strong stock market, winners outnumbered losers by a large margin in 2013 and the Fund had a relatively small number of stocks posting modest losses. That notwithstanding, the Fund’s next largest loss after the previously mentioned investment against the Russell 2000 Index was Potash Corporation (POT), one of the largest fertilizer companies in the world. We realized a $378,000 loss on Potash in 2013 to offset taxable gains, but maintained a 2% position in the Fund via new purchases at lower prices creating an unrealized profit of $135,000 as of December 31, 2013. Potash participates in the global fertilizer market primarily selling potash, phosphate and nitrogen. The industry enjoys consistent demand from both developed and emerging market countries due to steady population growth and increasing consumption of agricultural based foods. Historically, the suppliers in the market enjoyed regional oligopoly characteristics, with Potash, Agrium (AGU) and Mosaic (MOS), another Fund investment in 2013, forming a North American marketing organization, Canpotex, and Russia’s Uralkali and Belarus’s Belaruskali comprising Belarus Potash Company (BPC). Together, Canpotex and BPC accounted for 70% of the global potash market and enjoyed a “price over volume” strategy for several years. All that changed on July 30, 2013 when Uralkali declared their union with Belaruskali over and effectively dissolved the BPC. Driven by political reasons and accusations of Belaruskali cheating via price cuts, Uralkali immediately stated they would pursue a “volume over price” strategy and predicted potash prices would rapidly decline from $400 per ton to $300 per ton. Accordingly, both Potash’s and Mosaic’s stock prices fell approximately 23% on the day. We clearly made a mistake in our analysis as history has proven most oligopolies are ultimately unsuccessful as the incentives to cheat are too difficult to ignore over time. However, our practice whenever a portfolio investment suffers a large loss is to reassess the situation as if it were a de novo investment. Looking at the stock prices of both Potash and Mosaic, we believed that downside was limited given low expectations and valuation. Moreover, within every dark cloud we look for possible silver linings being given away for free. In this instance, longer term, the removal of further competitive production is a near certainty as potential competitors no longer have the required rate of return on investment for large scale manufacturing projects with potash prices at $300 per ton. In addition, we believed the possibility of BPC to eventually come to terms in future years was not reflected in the valuation of either Potash or Mosaic. Therefore, while the risk-reward profile of our investments in both companies undoubtedly changed, we still felt that an appropriately sized investment was merited due to potential value creation being unappreciated and mispriced. The net effect of our analysis resulted in realizing all losses in both names for tax considerations while maintaining our investment in Potash as we head into 2014. As mentioned, our current investment in Potash at year-end 2013 stood at approximately 2% of the Fund with an unrealized gain of $135,000, an increase of 7% from the stock’s average cost. 3 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com Yahoo and Potash were holdings during the entire year as they were both purchased on the first day of Fund operations. Throughout 2013, we did sell other securities due to price appreciation or tax loss selling, and found several new ideas since our June 30, 2013 Semi Annual Report.As a reminder, Oakseed is an opportunity fund, meaning we are agnostic regarding traditional categories of small, mid, and large capitalization stocks, domestic versus international, or value versus growth, and will pursue the most attractive risk-reward investments wherever we can find them. Such asset classes, while correlated to some degree, have historically under- or outperformed each other on a relative basis in cyclical fashion. When one group is trading at a discount relative to the other, you can expect that we will most likely be looking there for future investments. Therefore, at inception our bias has been towards larger capitalization stocks that generally have traded at lower valuations than smaller company stocks. But a relatively richly valued group can still offer individual securities with compelling risk-reward opportunities. While small and midcap stocks have traded at a premium valuation to their larger cap counterparts for some time now, we initiated new positions in several attractively valued small to medium sized companies including: Oaktree Capital (OAK), an alternative asset manager with a $2.3 billion market capitalization, Chambers Street Properties (CSG) a $1.8 billion market capitalization warehouse real estate investment trust (“REIT”), and Covanta Holding (CVA), a $2.3 billion market capitalization waste to energy enterprise. Dividend yields for these three new security investments have ranged from 3% to over 6% and all trade at low multiples of earnings or cash flow. All three securities are a top 10 holding as of December 31, 2013 and we are excited about their prospects going into 2014 and beyond. To be clear, when we say we are agnostic as to whether a stock is deemed a value or growth stock, we do not mean to imply we disregard value investing. Quite the contrary, our approach to investing starts and ends with buying undervalued securities and selling them when fully valued. But we do not believe a low price relative to earnings or cash flow in and of itself means a stock is undervalued. Conversely, a higher than average price multiple does not necessarily mean a stock is fully valued. To illustrate this point, consider a hypothetical investment that pays a $1 annual cash flow payment as an annuity (the payment continues forever in perpetuity). The calculation of fair value is trivial: $1 divided by the prevailing long-term risk free rate. For the sake of simplicity, if the long term Treasury bond were yielding 10%, then this annuity would be fairly valued at: $1 / 0.10 $10 4 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com Now, let’s say the hypothetical $1 grows every year by 5% such that next year $1.05 is received, the year after $1.1025 and so on. The math for a growing annuity is also simple: The initial $1 payment divided by the risk free rate less the growth rate. Thus, in our example the fair value of a $1 payment growing 5% every year in perpetuity is: $1 / (0.10 – 0.05) $20 $20 for this growing investment versus $10 for our no-growth investment…5% growth is worth twice as much! When growth actually happens, it confers tremendous value to the investor. The difficulty of course is being right on our estimate of growth since no company can grow in a linear fashion without a hiccup (or two) along the way. But if a “cheap” value stock is selling at fair value, say $10 in our example, while our $20 fair value growth stock is selling at $15, we would prefer the growth stock all day. We believe this process is a coherent, common sense approach to valuation and investing. Quite simply, we would much rather buy a Rolls Royce with a fair market value of $500,000 if we can purchase it at $250,000 than buy a Chevrolet at $25,000 with no discount. On the other hand, many times you can get a better deal buying the Chevy, so we have no prejudice in purchasing less glamorous merchandise (or stocks). As we often remind each other, investing is not about buying “great businesses” per se, it is about identifying mispriced opportunities to maximize potential profits in the safest way possible. Closing We look toward 2014 with an optimistic, but cautious eye. Global equity markets have performed well over the past several years and valuations in general appear fair, not cheap, although not excessive either. But calling the market’s many turns has never been a profitable pursuit with any degree of consistency and our focus and enjoyment remains the same: researching individual securities and profiting from opportunities while minimizing risk. We both have continued to increase our investment in the Fund and maintain our goal to become the Fund’s largest shareholders over time. We thank you for giving us the opportunity to manage your investment along with ours and look forward to reporting our future results. Sincerely, Greg Jackson John Park 5 Oakseed Funds P.O. Box 2175 Milwaukee, Wisconsin 53201-2175 www.oakseedfunds.com IMPORTANT INFORMATION An investment in the Oakseed Opportunity Fund is subject to risks, including possible loss of principal. The Fund risks include, but are not limited to: equity securities risk, exchange traded funds risk, management risk, market risk, preferred stock risk, value-oriented investment strategy risk, and warrant risk. Foreign investment risk, where the prices of foreign securities may be more volatile than the securities of U.S. companies, includes economic social conditions, political developments and the regulatory environment, plus be more sensitive to changes in interest or exchange rates. Small & mid-cap company risk exists; the securities of such companies may be subject to more abrupt or erratic market movements than larger companies. Options risk, when the Fund’s options positions may fluctuate to a greater degree than the securities they track, and there is the risk when selling put options that the value of underlying security could decrease and the put could be exercised, obligating the seller of the put to buy the security at a higher price than the prevailing market price. The Fund has limited performance history and is also subject to new fund risk. A full description of Fund risks is in the prospectus. The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe and is a subset of the Russell 3000 Index. One cannot invest directly in an index. The views in this report were those of the Co-Portfolio Fund Managers as of December 31, 2013, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. 6 Oakseed Opportunity Fund FUND PERFORMANCE at December 31, 2013 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Institutional Class shares, made at its inception, with a similar investment in the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is a market weighted index composed of 500 large capitalization companies. This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and not available for investment. Average Annual Total Returns as of December 31, 2013 6 Months Since Inception (12/31/12) Oakseed Opportunity Fund – Institutional Class 11.88% 24.86% Oakseed Opportunity Fund – Investor Class 11.73% 24.47% S&P 500® Index 16.31% 32.39% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 446-4460. Gross and net expense ratios for the Institutional Class shares are 1.84% and 1.16%, respectively, and for the Investor Class shares are 2.09% and 1.41% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund’s Advisor has contractually agreed to waive its fees and/or pay for operating expenses.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until April 30, 2014. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares. 7 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 Number of Shares Value COMMON STOCKS – 77.0% AGRICULTURAL CHEMICALS – 1.9% Potash Corp. of Saskatchewan, Inc. $ BROADCAST SERVICES/PROGRAMS – 1.9% Scripps Networks Interactive, Inc. - Class A CABLE TV – 4.1% Comcast Corp. DIRECTV* CELLULAR TELECOM – 2.3% Rogers Communications, Inc. COMPUTERS – 4.0% Apple, Inc. DIVERSIFIED OPERATION – 4.1% Leucadia National Corp.2 E-COMMERCE/PRODUCTS – 1.1% Vitacost.com, Inc.* ENTERPRISE SOFTWARE/SERVICE – 3.0% Oracle Corp. FINANCE-INVESTMENT BANKER/BROKER – 1.3% LPL Financial Holdings, Inc. INVESTMENT COMPANIES – 5.3% Oaktree Capital Group LLC MEDICAL-DRUGS – 7.1% AbbVie, Inc.2 Anacor Pharmaceuticals, Inc.* GlaxoSmithKline PLC - ADR MEDICAL-GENERIC DRUGS – 5.1% Teva Pharmaceutical Industries Ltd. - ADR MULTI-LINE INSURANCE – 4.0% American International Group, Inc. Loews Corp.2 NON-HAZARDOUS WASTE DISPOSAL – 3.9% Covanta Holding Corp. OIL & GAS DRILLING – 1.9% Diamond Offshore Drilling, Inc. OIL-FIELD SERVICES – 2.0% Halliburton Co. PHARMACY SERVICES – 2.5% Express Scripts Holding Co.*,2 8 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Number of Shares Value COMMON STOCKS (Continued) PIPELINES – 1.0% Boardwalk Pipeline Partners LP $ RETAIL-APPAREL/SHOES – 4.0% Coach, Inc. Ross Stores, Inc. SCHOOLS – 2.4% ITT Educational Services, Inc.* SEMICON COMPONENTS-INTEGRATED CIRCUITS – 2.2% QUALCOMM, Inc. SUPER-REGIONAL BANKS-U.S. – 1.9% Capital One Financial Corp. TRANSPORT-SERVICES – 1.5% Expeditors International of Washington, Inc. WEB HOSTING/DESIGN – 2.0% Equinix, Inc.* WEB PORTALS/ISP – 4.0% Yahoo!, Inc.* WIRELESS EQUIPMENT – 2.5% SBA Communications Corp.* TOTAL COMMON STOCKS (Cost $74,385,248) EXCHANGE-TRADED FUNDS – 3.3% ProShares Short Russell 2000* TOTAL EXCHANGE-TRADED FUNDS (Cost $3,863,137) REAL ESTATE INVESTMENT TRUSTS – 8.9% DIVERSIFIED – 2.2% Plum Creek Timber Co., Inc. - REIT HEALTH CARE – 2.3% Healthcare Trust of America, Inc. - Class A - REIT WAREHOUSE/INDUSTRIES – 4.4% Chambers Street Properties - REIT TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $10,043,279) Principal Amount SHORT-TERM INVESTMENTS – 10.3% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $11,451,789) 9 Oakseed Opportunity Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 TOTAL INVESTMENTS – 99.5% (Cost $99,743,453) $ Other assets in excess of liabilities – 0.5% TOTAL NET ASSETS – 100.0% $ Number of Contracts Value SECURITIES SOLD SHORT – (0.1)% WRITTEN OPTIONS CONTRACTS – (0.1)% CALL OPTIONS – (0.1)% QUALCOMM, Inc. ) Exercise Price: $75, Expiration Date: February 22, 2014* $ ) PUT OPTIONS – 0.0% ITT Educational Services, Inc. ) Exercise Price: $13, Expiration Date: January 18, 2014* ) The Walt Disney Company ) Exercise Price: $58, Expiration Date: January 18, 2014* ) ) ) TOTAL SECURITIES SOLD SHORT (Cost $179,148) $ ) ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. 2 All or a portion of this security is segregated as collateral for written options contracts. See accompanying Notes to Financial Statements. 10 Oakseed Opportunity Fund SUMMARY OF INVESTMENTS As of December 31, 2013 Security Type/Industry Percent of Total Net Assets Common Stocks Medical-Drugs 7.1% Investment Companies 5.3% Medical-Generic Drugs 5.1% Cable TV 4.1% Diversified Operation 4.1% Retail-Apparel/Shoes 4.0% Web Portals/ISP 4.0% Computers 4.0% Multi-line Insurance 4.0% Non-hazardous Waste Disposal 3.9% Enterprise Software/Service 3.0% Pharmacy Services 2.5% Wireless Equipment 2.5% Schools 2.4% Cellular Telecom 2.3% Semicon Components-Integrated Circuits 2.2% Web Hosting/Design 2.0% Oil-Field Services 2.0% Oil & Gas Drilling 1.9% Broadcast Services/Programs 1.9% Agricultural Chemicals 1.9% Super-Regional Banks-U.S. 1.9% Transport-Services 1.5% Finance-Investment Banker/Broker 1.3% E-Commerce/Products 1.1% Pipelines 1.0% Total Common Stocks 77.0% Exchange-Traded Funds 3.3% Short-Term Investments 10.3% Real Estate Investment Trusts REITS-Warehouse/Industries 4.4% REITS-Health Care 2.3% REITS-Diversified 2.2% Total Real Estate Investment Trusts 8.9% Total Investments 99.5% Other assets in excess of liabilities 0.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 11 Oakseed Opportunity Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 Assets: Investments, at value (cost $99,743,453) $ Cash deposited with broker Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Written option contracts, at value (proceeds $179,148) Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees - Investor Class (Note 6) Auditing fees Administration fees Transfer agent fees and expenses Fund accounting fees Custody fees Legal fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized gain on investments, securities sold short, purchased and written options contracts Net unrealized appreciation on: Investments Written options contracts Net Assets $ Maximum Offering Price per Share: Investor Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares of benficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 12 Oakseed Opportunity Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 Investment Income: Dividends (net of foreign withholding taxes of $30,393) $ Interest Total investment income Expenses: Advisory fees Administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Offering costs Distribution fees - Investor Class (Note 6) Auditing fees Custody fees Miscellaneous fees Chief Compliance Officer fees Legal fees Shareholder reporting fees Trustees' fees and expenses Interest expense Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain on Investments, Securities Sold Short, Purchased and Written Options Contracts: Net realized gain (loss) on: Investments Securities sold short ) Purchased options contracts Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Investments Written options contracts Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, purchased options contracts, and written options contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 13 Oakseed Opportunity Fund STATEMENTS OF CHANGES IN NET ASSETS For theYear Ended December 31, 2013 For the Period Ended December 31, 2012* Increase (Decrease) in Net Assets from: Operations: Net investment income $ $
